Name: Commission Regulation (EEC) No 2691/80 of 17 October 1980 on the arrangements for imports into the United Kingdom of certain textile products originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/ 12 Official Journal of the European Communities 23 . 10 . 80 COMMISSION REGULATION (EEC) No 2691 /80 of 17 October 1980 on the arrangements for imports into the United Kingdom of certain textile products originating in Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 1901 /80 (2 ), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of woven and knitted or crocheted dresses (category 26), woven and knitted or crocheted skirts (category 27), and tracksuits of knitted or crocheted fabric , not elastic or rubberized (category 73), originating in Thailand, have exceeded the respec ­ tive levels referred to in paragraph 3 of the said Article 1 1 ; Whereas , in accordance with paragraph 5 of the said Article 11 , Thailand was notified on 31 July 1980 of a request for consultations ; whereas following those consultations it is desirable to make the products in question subject to quantitative limits for the years 1980 to 1982 ; Whereas paragraph 13 of the said Article 11 ensures that quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Thai ­ land between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom of the catego ­ ries of products originating in Thailand specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 (1 ). Article 2 1 . Products as referred to in Article 1 , shipped from Thailand to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Thailand to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059 /78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Thailand on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 October 1980 . For the Commission Etienne DAVIGNON iMember of the Commission (  ) OJ No L 365, 27 , 12 . 1978 , p. 1 . ( 2 ) OJ No L 185, 18 . 7 . 1980 , p. 3 . 23 . 10 . 80 Official Journal of the European Communities l No L 279/ 13 ANNEX Cate ­ gory CCT heading No NIMEXE codes ( 1980) Description Member States Units Quantitative limit from 1 January to 31 December 1980 1981 1982 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's girls ' and infants ' outer garments : B. Other : Women's girls ' and infants ' (other than babies') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres UK 1 000 pieces 230 244 258 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's girls ' and infants' outer garments : B. Other : Women's girls ' and infants' (other than babies ') woven and knitted or crocheted skirts , including divided skirts UK 1 000 pieces 252 267 283 73 60.05 A II b) 3 60.05-16 ; 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted , fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres UK 1 000 pieces 260 276 292